Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 07 June 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 12 and 16-21 have been canceled.
2. No new Claims have been added.
3. Claims 1-11, 13-15 and 22-27 have been amended. 
4. Remarks drawn to rejections under 35 USC 112 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 7, 13-14 and 22-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of the amendments. Support is seen at paragraphs 0042, 0050 and 0056 of the specification.
	Claims 1-11, 13-15 and 22-27 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 07 June 2021 wherein the limitations in pending claims 1-11, 13-15 and 22-27 have been amended.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-11, 13-15 and 22-27 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for combination of purple rice extract and dipotassium Glycyrrhizate in a composition wherein each is present at a concentration of 0.05mg/ml ) in combination with HA (0.05mg/ml) as in Example 1 (page 15) of the specification which would produce a synergistic effect on anti-hyaluronidase inhibition, does not reasonably provide enablement for all other percentage and ratio levels of the combination of purple rice extract, dipotassium Glycyrrhizate in combination with HA that is outside the ranges recited in the instant claims to produce synergism on anti-hyaluronidase inhibition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
(A) The breadth of the claims
(B) The state of the prior art
(C) The level of predictability in the art
(D)The amount of direction provided by the inventor
(E) The existence of working examples 
(F) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	Nature of the Invention
	The instant invention is drawn to a composition comprising hyaluronic acid, purple rice extract and dipotassium Glycyrrhizate wherein the purple rice extract is present from 0.05% and up to about 0.5% and dipotassium Glycyrrhizate is present form 0.05% and up to about 8% and wherein the said purple rice extract and dipotassium Glycyrrhizate when combined produce a 
The breadth of the claims
Instant claims 1, 7, 10 and 22-27 are drawn to a synergistic combination of purple rice extract, dipotassium Glycyrrhizate and HA, each in a percentage range and ratios respectively. The percentage range and ratios recited are broad. Claims 1 and 10 do not recite any amounts for HA. The claims recite comprising. It is not clear what other components are present. It appears that the claims encompass compositions wherein only the three components recited are present since claims 7 and 14 recite HA percentages as high as 99.998%. The percentage ranges and ratios recited for the components includes any amount that falls in the recited percentage ratio range. 
The state of the prior art
It is well known that the synergism is dosage and administration schedule and dependent. Tallarida (Genes and Cancer, 2012, April, 2(11), 1003-1008; of record) teaches that synergism not only depends on the agonist drug combination but also on the ratio of the doses (page 1007-1008-see under sub title-Optimizing the drug combination ratio). Therefore, applicant’s showing of synergism for one particular concentration of the three components or one particular concentration for purple rice extract and dipotassium glycyrrhizate cannot be extrapolated to the same combination in any amount/percentage range and ratios. The components can be present in any amount but still fall under the percentage range overall and also be in the ratio recited.
The level of predictability in the art
The instant invention as claimed is highly unpredictable. It is also known in the art that synergism for combinations of compounds in any amount are highly unpredictable. Sufficient 
	The amount of direction provided by the inventor
The instant specification is not seen to provide enough guidance that would allow a skilled artisan to extrapolate from the disclosure and the examples provided to enable synergistic compositions as instantly claimed. The specification also fails to direct the skilled artisan in correlative prior art procedures which might provide the basis for predicting such combinations. 
	The existence of working examples
The working examples set forth in the instant specification are drawn to a combination of purple rice extract, dipotassium Glycyrrhizate and HA, wherein each ingredient is present at a concentration of 0.05mg/ml (Example 1 at page 15, para 0078). Even though this particular combination displays synergism for antihyaluronidase activity, the amounts cited in this example is not representative of synergism between purple rice extract and dipotassium glycyrrhizate in combination with HA in any amount (percentages and ratios) as broadly encompassed by the instant claim recitations. Applicants are therefore not entitled to claim synergistic combinations of purple rice extract and dipotassium glycyrrhizate in combination with HA for the percentage ranges and ratios recited in the instant claims.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure


Response to Applicant’s Remarks
Applicant has traversed the scope of enablement rejection arguing that the Office discusses synergism in the context of three components (HA, purple rice extract and dipotassium glycyrrhizate). HA is the component that is being protected for HAase by synergistic activity of purple rice extract and dipotassium glycyrrhizate. HA is required to be present. Relatively narrow ranges for purple rice extract and dipotassium glycyrrhizate are recited in the claims. The breadth of the claims is reasonably narrow, and this factor weighs in favor of enablement. With respect to the state of the prior art this factor weighs neither in favor of or against enablement, particularly when the Office has not offered any relevant analysis of the state of the prior art, i.e., with respect to neutralizing HAase with purple rice extract, dipotassium glycyrrhizate or any other species). There is no unpredictability with respect to optimizing a two-member combination of ingredients, which is well within the skill of the artisan once synergistic effect is discovered. With respect to the direction provided the specification identifies two synergistic HAase inhibitors and teaches a narrow range for each.
Three working examples in Table 2 and a fourth example at para 0078 which teach two different sets of amounts and ratios for the two HAase inhibitors. The artisan would only need to vary the amounts from these two starting points. A requirement of several experimental 
Applicant’s arguments have been considered but are not found to be persuasive. 
Applicant is arguing that the claims have been amended to recite a narrow range for the two components, purple rice extract and dipotassium glycyrrhizate, which act synergistically. While the range for purple rice extract may be narrow, the range for dipotassium glycyrrhizate is wide. Moreover, the amounts of the two synergistic components is recited in terms of percentage. The amounts can be any and still satisfy the percentage recited. One of ordinary skill in the art will not extrapolate the results in the examples shown to all amounts. The breadth of the claims is still not narrow with regard to synergistic effects.
With respect to the state of the prior art, the Office has cited a references regarding more concentrations need to be tested for synergism, since synergistic effect over the claimed range is the issue. Once synergistic effect is discovered, it cannot be extrapolated to any concentration range of the components displaying synergism. As disclosed in the Tallarida reference, optimizing involves checking for synergism at various concentrations. The showing of synergism at more concentrations in the claimed percentage range is needed. The disclosure at para 0078 only mentions the dose for IC50 for purple rice extract and no effect up to 0.5mg/ml for dipotassium glycyrrhizate. This teaching is not relevant with respect to synergism between the two components. Table 2 discloses three different formulations and their components. The only showing of synergism is in Fig. 1, in which 0.05mg/ml of each component is present. Therefore, applicant is not entitled to synergism claim for the entire range of purple rice extract and dipotassium glycyrrhizate. The rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11, 13-15 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over XP-002610254 (‘254-Mintel, 2008, pages 1-5; cited in IDS filed 4/4/18; of record) in view of Goufo et al (Food Science & Nutrition, 2014, 2(2), 75-104; of record and newly cited in this rejection) and further in view of Priprem et al (International Journal of Biological, Food, Veterinary and Agricultural Engineering, 2015, 9(2), 93-97; newly cited), Moutet et al (US 2009/0018102 A1; of record), Cohen et al (US 5,876,736; of record) and Schwab et al (WO 2015/149031 A1; cited in IDS filed 4/4/18; of record).
‘254 teaches a composition comprising hyaluronic acid, oryza sativa rice extract and dipotassium Glycyrrhizate (page 5-Ingredients; components recited in claims 1-3, 6-10, 13-15 and 22-27). The composition has water and emulsifying agents (page 5-ingredients) and is in the form of a lotion (emulsion-page 5-top left; limitation of claim 5). ‘254 does not teach the amounts of purple rice extract and dipotassium Glycyrrhizate as in amended claim 1 and the limitations of claims 2-4, 6-10, 11, 13-15 and 22-27.
Goufo et al teaches that rice is classified into four types by their color, black, purple, red and brown (Abstract; purple rice as in claims 1, 7 and 10). As seen in Tables 3 and 4, the content of anthocyanins in the soluble portion of rice bran (bran extract) is high in pigmented rice including purple rice. The pigmented rice bran extracts also display antioxidant activity (Table 6 at page 87 and Table 10 at page 89). Rice bran may hold promise for development of rice based functional foods, pharmaceuticals and cosmetic products (page 100, left col., lines 25-30).
Priprem et al teaches anthocyanin complex obtained from purple cobs of Z. mays has shown potential as topical anti-inflammatory agent with no cytotoxic effect on human 
Moutet teaches compositions comprising hyaluronic acid (component recited in the instant claims) and glycyrrhizin salts including potassium salt (paragraphs 0036, 0039, 0068, 0073, 0089; components recited in the instant claims). The composition can be in several forms including liquid, serum, water-in-oil or oil-in-water emulsions and injections (para 0079-0080; limitations of claim 5 and part of claim 9-injection). The various forms taught by Moutet also read on the limitations of claims 10 and 15. Hyaluronic acid can be present in the range from 0.0000001% to 10% (para 0053; part of the limitations of claims 6-9 regarding percentage of HA).
Cohen, drawn to compositions comprising hyaluronic acid, dipotassium Glycyrrhizinate (anti-irritating agent) and antioxidants, teaches that these can be present in a wider range in the composition (col. 3, Table 5; col. 7, line 36; col. 7, line, 59; col. 9, lines 1 and lines 41-45; part of the limitations of claims 1, 2, 7-9 and 13-14). The compositions can be in the form of emulsions (col. 8, 27-44; limitation of claim 5).
use of microneedles and the microneedles comprise a polymeric material, which can be hyaluronic acid (paras 0008, 0009, 0028-0030, 0058; limitations of claims 3-4, 10-11). HA can be used in the form of a gel and the amount is 12% (page 15, Examples; gel reads on semi-solid and swellable form of HA as in claim 10). This teaching renders obvious the substitution of HA microneedles in the composition of ‘254 and Moutet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the instant composition since all of the ingredients used in the instant composition are known in the art to be used as components in the same type of compositions. It would be obvious to one of ordinary skill in the art to substitute purple rice extract as a component in the composition of ‘254 (Mintel) and adjust the amounts and ratios of the claimed components as in instant claims 1, 6-10 and 13-14 and the ratios as in claims 22-27 for the purpose of optimization based on the amounts taught in the prior art. The prior art provides starting points for the same and suggests a range. The artisan can use this teaching as a guide and also adjust the amount/ratio of purple rice extract as in claims 1, 6-10 and 13-14 claims 22-27 for the purpose of optimization of the beneficial effects.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). One of skill in the art would want to adjust the amounts to obtain maximum beneficial effects.
One of ordinary skill in the art would be motivated to make the claimed composition since Moutet teaches several beneficial effects of hyaluronic acid on skin (paras 0012, 0014, 

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims under 35 USC 103 arguing that the Office has not provided any rational or authority to establish that the anthocyanin content of Z. mays extract and anthocyanin content of purple rice extract is the same. Different plants have different content of anthocyanin combinations and amounts. By way of example, it is believed that purple corn has at least 13 different anthocyanins, whereas purple rice has only three. Priperm does not teach that anthocyanins from Z. mays are responsible for anti-inflammatory characteristics noted therein, or in what proportions such anthocyanins may be present. There is no basis to believe that the extract form purple corn would even have the same or even similar anti-inflammatory properties. Applicant’s demonstration of synergistic effect form the combination of purple rice extract and dipotassium glycyrrhizate represents unexpected results sufficient to rebut obviousness. For these reasons, the rejection should be withdrawn (pages 9-11 of Remarks).
Applicant’s arguments have been considered but are not found not be persuasive. The instant claims just recite purple rice extract as a component. According to Guofo purple rice extract has anthocyanins. Priperem also teaches that the purple variety of Z.mays is a rich source 
As set forth in the response to enablement rejection above, applicant has shown synergistic effect of the instant composition for only one concentration of the purple rice extract and dipotassium glycyrrhizate and therefore not entitled to claiming synergism for the entire percentage range claimed. The combined teachings of the prior art do render the instant claims obvious and provide motivation for arriving at the instant composition. The rejection is maintained.



Conclusion
1. Pending claims 1-11, 13-15 and 22-27 are rejected.
2. Claims 12 and 16-21 have been canceled.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623